—Appeal by the defendant from (1) a judgment of the Supreme Court, Queens County (Hanophy, J.), rendered May 20, 1991, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence, and (2) by permission, from an order of the same court, dated September 5, 1991, which denied his motion to vacate the judgment of conviction pursuant to CPL 440.10.
*724Ordered that the judgment and the order are affirmed.
We find no merit to the defendant’s contention that he should have been permitted to withdraw his plea of guilty. The decision to permit the withdrawal of a guilty plea rests within the sound discretion of the court (see, CPL 220.60 [3]). The defendant’s unsupported conclusory allegations of innocence did not warrant the vacatur of his guilty plea (see, People v Tannenbaum, 116 AD2d 677; People v Pettway, 140 AD2d 721). Furthermore, contrary to the defendant’s contentions, the record reveals that the defendant knowingly, intelligently, and voluntarily pleaded guilty to possession of cocaine after the defendant had ample time to consult with his attorney and after he had discussed all aspects of the case with his counsel. Moreover, the defendant received the effective assistance of counsel, as demonstrated by his counsel’s negotiation of an extremely advantageous plea bargain (see, People v Nicholls, 157 AD2d 1004, 1005). We have considered the defendant’s remaining contentions, including those raised in his pro se supplemental brief, and find that they are without merit. Bracken, J. P., Miller, O’Brien and Pizzuto, JJ., concur.